UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4868



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTOINE LAMONTE MOBLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge. (CR-95-30)


Submitted:   April 15, 2004                 Decided:   April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Antoine   Lamonte   Mobley       appeals   the   imposition   of    a

twenty-one month sentence of imprisonment after the revocation of

his supervised release.         Counsel for Mobley has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which he

states there are no meritorious issues for appeal, but presenting

one issue for this Court’s review.           Although notified of his right

to file a supplemental pro se brief, Mobley has not done so.

            Mobley contends that the sentence imposed was too severe.

After Mobley’s admitted violations of the terms of his supervised

release, the district court determined that Mobley’s suggested

prison term was 21 to 24 months.         USSG § 7B1.4(b)(2) (2003).           The

court sentenced Mobley at the low end of this suggested range.                 He

has provided no support for his claim that this sentence is too

severe.     Accordingly, we reject Mobley’s argument and affirm the

sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Because this court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review, we deny counsel’s motion to

withdraw at this time.      If the client requests that a petition be

filed,    but   counsel   believes    that     such    a   petition   would    be

frivolous, then counsel may move in this court for leave to


                                     - 2 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                - 3 -